     Case 1:19-cv-03833-EGS Document 71-2 Filed 04/29/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


AUGUST CABRERA, et al.,

                   Plaintiffs,

            v.                                  Case No. 1:19-cv-03833 (EGS)

BLACK & VEATCH SPECIAL
PROJECTS CORPORATION, et al.,

                   Defendants.



                   MTN DEFENDANTS’ INDEX OF EXHIBITS


EXHIBIT A    Alexandra Wexler, Telecom Giant Pushes into Dangerous Areas,
               Wall St. J., Aug. 10, 2019 (first cited in Compl. ¶ 220 n.288).


EXHIBIT B    World Bank Grp., Afghanistan Country Snapshot (Oct. 2015),
              http://documents.worldbank.org/curated/en/307891467998464206/pdf/1001
              12-WP-PUBLIC-Box393225B-Afghanistan-Country-Snapshot.pdf
              (excerpt) (first cited in Compl. ¶ 270 n.355).


EXHIBIT C    Yaroslav Trofimov, Cell Carriers Bow To Taliban Threat,
               Wall St. J., Mar. 22, 2010 (first cited in Compl. ¶ 222 n.290).


EXHIBIT D    Multilateral Inv. Guarantee Agency, Project Brief: MTN Afghanistan,
              https://www.miga.org/project/mtn-afghanistan (last visited Apr. 29, 2020)
              (first cited in Compl. ¶ 262 n.346).


EXHIBIT E    Multilateral Inv. Guarantee Agency, Template Contract of Guarantee for Non-
              Shareholder Loans (Nov. 2016), https://www.miga.org/sites/default/files
              /archive/Documents/Contract%20of%20Guarantee%20for%20Non-
              Shareholder%20Loans.pdf (last visited Apr. 29, 2020) (excerpts)
              (first cited in Compl. ¶ 265 n.348).
